Citation Nr: 0501524	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  99-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back strain, assigned a 20 percent rating prior to September 
26, 2003, and a 40 percent rating thereafter.  

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed secondary to service-connected chronic low 
back strain.

3.  Entitlement to service connection for a bilateral hip 
disorder, claimed secondary to service-connected chronic low 
back strain.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1975 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1998.  During the course of appellate 
development, in a December 2003 rating decision, the rating 
assigned for the veteran's chronic low back strain was 
increased from 20 percent to 40 percent, effective September 
26, 2003.  In July 2004 the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing). 

The veteran states that he is unable to work, due to 
disability.  However, there is conflicting evidence in the 
file as to whether he is claiming that his service-connected 
low back disability, alone, renders him unemployable, or 
whether he is contending that his multiple disabilities, 
including the back condition, cause him to be unable to work.  
This matter should be clarified, and the veteran should be 
provided a VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability, to complete 
and return if he wishes to pursue a claim for a TDIU rating.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.



REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
Specifically, at his hearing in July 2004, the veteran stated 
that he received treatment from the VA for his low back 
disability.  However, there are no VA medical records dated 
between September 1998 and October 2003, nor is there 
evidence that such have been requested.  At his hearing, he 
stated that he currently receives treatment from VA 
facilities in Daytona Beach and Gainesville, but the Board 
notes that he moved during the course of this lengthy appeal 
period, and he should be asked to identify all locations of 
VA treatment for his back since September 1998.  

Similarly, there are no private records showing treatment for 
a back condition from 1998 to February 2002, when he was seen 
by a private chiropractor.  Although he says he currently 
receives his treatment through VA, previously he was treated 
elsewhere, and he should be asked to identify all non-VA 
treatment providers during the relevant time period as well.  

In this regard, the veteran testified that he suffers from 
incapacitating episodes of low back pain, and the recent 
private and VA evaluations found evidence of nerve root 
irritation and degenerative disc disease, respectively.  
Under the criteria for evaluating spine disabilities which 
became effective September 23, 2002, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Code 5293 (2003), Code 5243 (1994).  (The 
rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.)  
Therefore, the VA must obtain all evidence of treatment for a 
back condition, to ascertain whether consideration is 
warranted based on these criteria.    



With respect to his service connection claims, he contends 
that he has bilateral hip and knee disabilities that were 
caused or aggravated by his service-connected low back 
disability.  He testified at his hearing that his private 
chiropractor has attributed his bilateral hip and knee 
disabilities to the low back disability.  Accordingly, these 
records should be obtained.  See Allen v. Brown, 7 Vet.App. 
439 (1995) ("when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.").  

Finally, the RO must ensure that all required actions to 
notify and to assist the claimant have been met.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  In particular, the veteran must be requested to 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following: 

1.  Request that the veteran send VA 
copies of any evidence relevant to his 
claims that is in his possession, in 
particular, records from his private 
chiropractor, Dr. Abeckjerr, reportedly 
identifying a causal connection between 
his low back condition and bilateral hip 
and knee disabilities.  See 38 C.F.R. 
§ 3.159(b).

2.  Ask the veteran to identify all 
sources of VA and non-VA treatment 
providers who have treated him for low 
back, hip, and/or knee conditions from 
September 1998 to the present.  

3.  Obtain records of all treatment for 
which the veteran provides sufficient 
identifying and authorizing information.  
In addition, obtain all records of 
treatment for low back, hip, and/or knee 
conditions from the Daytona Beach and 
Gainesville VA medical facilities, from 
September 1998 to the present.  

4.  Thereafter, review the claims in 
light of the additional evidence 
received, and ensure that there has been 
compliance with the notice and duty to 
assist requirements of the law.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  In particular, if the 
additional evidence discloses the need 
for further development of the evidence, 
such development should be undertaken.  

5.  After assuring compliance with the 
above development, review the claims in 
light of the additional evidence all 
evidence and testimony received since the 
December 2003 supplemental statement of 
the case.  If the claim as to any issue 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




